DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  KR10-2017-0146835 filed on 11/6/2017.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a massage device providing a body structure for accommodating at least a part of a body of a user and a massage module providing a massage function to the body part of the user within the accommodating structure and a storage unit storing massage pattern information that is sent to a control unit to analyze the information and adjust a sound provided to a user.
Group II, claim 8, drawn to a massage device providing a body structure for accommodating at least a part of a body of a user and a massage module providing a massage function to the body part of the user within the accommodating structure and a display allowing the user to select a massage mode, the massage mode input being sent to a control unit, the massage mode screen having different objects for display.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a massage device providing a body structure for accommodating at least a part of a body of a user and a massage module providing a massage function to the body part of the user within the accommodating structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Inada et al. (US PGPub 2004/0097851). Inada discloses a massage device (see abstract) providing a body structure for accommodating at least a part of a body of a user (see Fig. 1, and paragraph 93, the body structure is the chair which a user can sit in) and a massage module providing a massage function to the body part of the user within the accommodating structure (see Fig. 1, massage module 4; see paragraph 94).
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
During a telephone conversation with Hun Woo Shin on 12/6/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
In claim 1, line 11: “to change volume” should be corrected to ---to change a volume---.  
In claim 5, line 3: “concentration mode, a first step of the” should be corrected to --- concentration mode, wherein a first step of the---.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a body structure” in claim 1
“a massage module” in claim 1
“a storage unit” in claim 1
“a control unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US PGPub 2008/0269652) in view of Fukushima et. Al. (US 6,123,661).
Regarding claim 1, Reiner teaches a massage device comprising (see abstract and Fig. 1): 
a body structure (Fig. 1, 12) which forms a region for accommodating at least a part of a body of a user and defines an exterior of the massage device (see paragraph 14 and Fig. 1, user lies on the chair 12);
a massage module (Fig.1 , massage roller system 16) which provides a massage function to the at least a part of the body of the user accommodated in the region of the body structure (see paragraphs 15 and 23; rollers move up and down the user’s spine while they are in the chair to massage their back)
a storage unit (fig. 1, controller 30) which includes a massage pattern information storage unit which stores information about a massage pattern operable by the massage module and an audio information storage unit which stores information about a sound and a binaural beat provided to the user (see paragraphs 17 and 30; controller stores information to control the movement massage rollers and sound pulses; see paragraph 36, the sound delivered may include binaural beats); and
a control unit (Fig. 2, microprocessor 50) which includes a massage pattern analysis unit configured to analyze information about the massage pattern to generate massage pattern analysis information (see paragraphs 18 -21, sensors collect biofeedback information in order to select the appropriate massage roller rate to be applied to the user, the information about the massage pattern being the massage pattern applied to the user and the “massage  and an audio optimization unit configured to change a frequency of the binaural beat over time on the basis of the massage pattern analysis information (see paragraphs 18 -21, the output of the biofeedback loop generates a control signal in order to select the appropriate rate/and or intensities of binaural sound to be applied to the user; see also paragraph 25).
Reiner does not teach wherein the audio optimization unit is configured to change volume.
However, Fukushima teaches an analogous massage system incorporating audio optimization (see abstract and Fig. 1) wherein the audio optimization unit (Fig. 2, 22E) is configured to change 50the volume of the sound (see col. 3-11, the volume is lowered as the user enters a more relaxed state).  
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the audio optimization unit of the system of Reiner, to change the volume of the sound based on the massage progression, as taught by Fukushima, for the purpose of lowering the volume as the user enters a more relaxed state so as not to inhibit the user from falling asleep (see col. 12, lines 5-7 of Fukushima). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US PGPub 2008/0269652) in view of Fukushima et. Al. (US 6,123,661), as applied to claim 1 above, and further in view of Rando et al. (WO 2017/175061).
Regarding claim 2, Reiner teaches all previous elements of the claim as stated above. Reiner does not teach wherein the control unit further includes an audio mixing unit configured to generate audio information to be provided to the user by mixing the binaural beat and the sound which are changed by the audio optimization unit over time.
However, Rando teaches an analogous media-playback device (see abstract) wherein the audio is selected based on biofeedback (see Fig. 4, playback based on heartrate 304) and used during massage (see paragraph 63) wherein the control unit (Fig. 3) includes an audio mixing unit (see Fig. 4 steps 312 and 314; see paragraphs 77-80, the controller is able to mix the two audios) configured to generate audio information to be provided to the user by mixing the binaural beat and the sound which are changed by the audio optimization unit over time (see paragraphs 77-85 and Fig. 4; the tempo of the track and the binaural beat frequencies are mixed and played back during the course of the operation).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control unit of Reiner to include an audio mixing unit to generate audio information provided to the user by mixing the binaural beat and the sound which are changed by an audio optimization unit over time, as taught by Rando, for the purpose of allowing the controller to play both relaxing music and binaural beats in order to both control the user’s heart rate through setting a track’s tempo (see paragraph 74 of Rando) and enhance a relaxation effect through changing the binaural beat frequency (see paragraph 85 of Rando, binaural beats are changed to theta beats, known to improve mediation, see attached NPL ‘‘binaural beats: benefits of this brainwave entrainment technology?’).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US PGPub 2008/0269652) in view of Fukushima et. Al. (US 6,123,661), as applied to claim 1 above, further in view of Inada et al. (US PGPub 2004/0097851).
Regarding claim 3, Reiner teaches all previous elements of the claim as stated above. Reiner does not teach wherein the information about the massage pattern or the massage pattern analysis information includes massage step identification information for identifying each of a plurality of massage steps determined based on a massage mode received from the user, and the massage step identification information includes time data about the massage step.
However, Inada teaches an analogous massaging device that incorporates relaxing sounds and rhythms (see abstract and Fig. 1) comprising a control unit (see Fig. 8, control unit 46) which includes a massage pattern analysis unit configured to analyze information about the massage pattern to generate massage pattern analysis information (Fig. 8, 55; musical instrument digital interface; see Fig. 9) wherein the massage pattern analysis information (see output from the MIDI used to control the device, see Fig.9 showing the information) includes massage step identification information for identifying each of a plurality of massage steps (see Fig. 9, steps of massaging operation are identified by the different types of massage being applied as the device progresses through its massage mode) determined based on a massage mode received from the user (see paragraph 125, in operation, the user selects a massage mode), the massage step identification information includes time data about the massage step (see paragraphs 118 and 121, each step in the massage operation is driven by a control .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage pattern analysis information of Reiner to include massage step information identifying each of a plurality of massage steps determined based on a massage mode received from the user, including information about time data about the massage step, as taught by Inada, for the purpose of synchronizing the music to the massage operation so that the user is listening to the music in tune with the massage, increasing user comfort (see paragraph 139 of Inada).
Regarding claim 4, Reiner, as modified, teaches all previous elements of the claim as stated above. Reiner does not teach wherein the audio optimization unit determines a time point at which a previous massage step is changed to a next massage step in the plurality of massage steps based on the time data of the massage step identification information and changes 50the volume of the sound and the frequency of the binaural beat at the time point at which the previous massage step is changed.  
However, Fukushima teaches an analogous massage system incorporating audio optimization (see abstract and Fig. 1) wherein the audio optimization unit (Fig. 2, 22E) determines a time point at which a previous massage step is changed to a next massage step in the plurality of massage steps (see col. 4, lines 25-30 and Table 1; see also col. 6, lines 15-35; the operation of the massager is controlled based on the control data from a video CD, the CD has control data for different tracks, the user may select a program that goes from track A->C->B for example, as the program goes through different tracks, the massage step is changed  based on the time data of the massage step identification information  (see also col. 4, lines 25-30 and col. 6, lines 45-59, the system performs the program operation on the basis of the control data preliminarily recorded in the video CD, the control data recording includes time data for changing the operation to the next step) and changes 50the volume of the sound at the time point at which the previous massage step is changed (see col. 12, lines 3-11, the volume is lowered as the user enters the next step in the preprogrammed massage operation, the lowering of the volume occurring as the massage step is changed to one of a lower intensity).  
Reiner, as modified by Inada, teaches that the massage step identification includes time data about the massage step and teaches that different modes of operation may be set (see paragraphs 113 and 117, the user sets different operation modes, the user able to select a mode run by a CD that sends control signals in the same manner as Fukushima). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the audio optimization unit of the modified system of Reiner, to use the time data of the massage step progression and change the volume when the step is changed, as taught by Fukushima, for the purpose of lowering the volume as the user enters a more relaxed state so as not to inhibit the user from falling asleep (see col. 12, lines 5-7 of Fukushima). Further, the sound of Reiner includes binaural beats, as modified by Fukushima, the frequency of the beats would be lowered to encourage sleep as well (see attached NPL ‘‘binaural beats: benefits of this brainwave entrainment technology’, lower frequencies are better suited to help user’s sleep).
Regarding claim 5, Reiner, as modified, teaches all previous elements of the claim as stated above. Reiner does not teach wherein, when the massage mode input from the user is a 5concentration mode, a first step of the plurality of massage steps includes a step of changing a state of the user from an arousal state to a stable state, and a last step of the plurality of massage steps includes a step of changing the state of the user from the stable state to the arousal state.
However, Fukushima teaches an analogous massage system incorporating audio optimization (see abstract and Fig. 1) wherein, when the massage mode input from the user is a 5concentration mode (see col. 6, lines 15-25, the user selects a mode in which they are put to sleep and then refreshed, this mode could be called a “concentration mode”, as a refreshed state would lead to the user increasing their ability to concentrate), a first step of the plurality of massage steps includes a step of changing a state of the user from an arousal state to a stable state (see col 23, lines 4-16, the user is put into a sleep stage from an aroused, or awake, stage), and a last step of the plurality of massage steps includes a step of changing the state of the user from the stable state to the arousal state (see col. 16-36, the next stage is a ‘refresh stage’ in which the user is woken up).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage mode of the system of Reiner, to include a concentration mode where the user is put to sleep then awoken, as taught by Fukushima, for the purpose mentally refreshing the user through a sleep-wake cycle.
Regarding claim 6, Reiner teaches all previous elements of the claim as stated above. Reiner does not teach wherein the information about the massage pattern or the 10massage 
However, Inada teaches an analogous massaging device that incorporates a relaxing sounds and rhythms (see abstract and Fig. 1) comprising a control unit (see Fig. 8, control unit 46) which includes a massage pattern analysis unit configured to analyze information about the massage pattern to generate massage pattern analysis information (Fig. 8, 55; musical instrument digital interface; see Fig. 9) wherein the information about the massage pattern includes massage type identification information for identifying a plurality of massage types which include at least one of tapping and kneading (see Fig. 9, the controller includes information on different types of massage types including kneading and tapping) determined based on a massage mode received from the user (see paragraph 125, in operation, the user selects a massage mode); and the massage step identification information includes time data about the massage step (see paragraphs 118 and 121, each step in the massage operation is driven by a control signal, the control signal having a continuation time of the voltage that is used to drive the motor for a certain amount of time for that massage step).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage pattern information of Reiner to include massage type identification information for identifying a plurality of massage types determined based on a massage mode received from the user, as taught by Inada, for the 
Regarding claim 7, Reiner, as modified, teaches all previous elements of the claim as stated above. Reiner does not teach wherein the audio optimization unit determines a time point at which the massage type is changed in the plurality of massage types implemented by the massage module based on the time data and changes 50the volume of the sound and the frequency of the binaural beat at the time point at which the previous massage step is changed.  
However, Fukushima teaches an analogous massage system incorporating audio optimization (see abstract and Fig. 1) wherein the audio optimization unit (Fig. 2, 22E) determines a time point at which the massage type is changed in the plurality of massage types (see col. 4, lines 25-30 and Table 1; see also col. 6, lines 15-35; the operation of the massager is controlled based on the control data from a video CD, the CD has control data for different tracks, the user may select a program that goes from track A->C->B for example, as the program goes through different tracks, the massage type, or speed, is changed according to the track, the track has time data that corresponds to the run time of the massage step) implemented by the massage module based on the time data  (see also col. 4, lines 25-30 and col. 6, lines 45-59, the system performs the program operation on the basis of the control data preliminarily recorded in the video CD, the control data recording includes time data for changing the operation to the next step) and changes 50the volume of the sound at the time point at which the previous massage step is changed (see col. 12, lines 3-11, the volume is lowered as the user enters the next step in the preprogrammed massage operation).  
Reiner, as modified by Inada, teaches that the massage step identification includes time data about the massage step. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the audio optimization unit of the modified system of Reiner, use the time data of the massage step progression and change the volume when the step is changed, as taught by Fukushima, for the purpose of lowering the volume as the user enters a more relaxed state so as not to inhibit the user from falling asleep (see col. 12, lines 5-7 of Fukushima). Further, the sound of Reiner includes binaural beats, as modified by Fukushima, the frequency of the beats would be lowered to encourage sleep as well (see attached NPL ‘binaural beats: benefits of this brainwave entrainment technology’, lower frequencies are better suited to help user’s sleep).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen (US PGPub 2020/0246579) which discloses a device for synchronizing sound and vibrations; Kanaoka (US PGPub 2009/0227914) which discloses a massager controlled by changing sound signals; Chiu (US PGPub 2006/0247561) which discloses a sound-controlled massaging apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./             Examiner, Art Unit 3785                  

/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785